UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 RIDUAN BIN ISOMUDDIN HAMBALI,

        Petitioner,
                v.                                         Civil Action No. 10-0407 (JDB)
 BARACK OBAMA, et al.,

        Respondents.


                                           ORDER

       Upon consideration of [44] Respondents' Opposed Motion to Deem Protected

Information Highlighted in the Accompanying Proposed Public Factual Return for ISN 10019,

and a review of that proposed public factual return, it is hereby ORDERED that Respondents'

motion is GRANTED. The information identified by Respondents with green or gray

highlighting in the version of the factual return submitted under seal to the Court is deemed

protected, pursuant to paragraphs 10 and 34 of the Protective Order governing this

proceeding. It is further ORDERED that Respondents file on the public record, through the

Court' s Electronic Case Filing system, a public version of the factual return from which the

information that was highlighted in green or gray in the proposed public version submitted to

the Court has been redacted.

       SO ORDERED.

                                                   /s/ John D. Bates
                                                   JOHN D. BATES
                                               United States District Judge


Dated: September 26, 2012